DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 16 Nov 2022 for application number 17/138,379. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 Sep 2022 was filed before the mailing of this Office Action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. [hereinafter as Sanders] (US 2013/0332856 A1).
In reference to claim 1, Sanders teaches a method, comprising: 
receiving, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising an image, a user-supplied comment, and a user identifier associated with a second user [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
providing access to the shared virtual space to the first client device and a second client device associated with the second user [paras 0008, 0010 disclose a list of individuals that may access the photo stream]; 
based on granting the access to the second client device, providing, to the second client device a graphical user interface corresponding to the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface of the shared virtual space comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element, within the graphical user interface of the shared virtual space, a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device; Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface; the add photo button 5740 allows a user to add photos to an existing photo stream; Fig. 58, para 0430, depicts a list of photos (shown, therefore stored, on the device) to be added to a photo stream];
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receiving, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].
However, while Sanders clearly teaches the ability to provide an add images element, within the graphical user interface of the shared virtual space, a list of images stored on the second client device [Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface; the add photo button 5740 allows a user to add photos to an existing photo stream; Fig. 58, para 0430, depicts a list of photos (shown, therefore stored, on the device) to be added to a photo stream], Sanders does not provide an explicit example of wherein a user interaction with the add images element causes the second client device to display, within the graphical user interface of the shared virtual space, a list of images stored on the second client device, or that is, selecting the add images element in the shared virtual space interface, in order to populate a list of photos to add to the shared virtual space. Rather, Sanders’ example in Fig. 57-58 depicts adding photos using an interface add element in the shared virtual space to a new shared virtual space, by displaying a list of photos available to add to the space; however, all of the elements of the claims are present.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functionality of the add element button on the shared virtual space interface, to directly display a list of images stored on the device that may be added to the shared virtual space. One would have been motivated to make this modification in order to provide predictable results using known interface methods.

In reference to claim 2, Sanders teaches The method of claim 1, further comprising providing the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]. 

In reference to claim 3, Sanders teaches The method of claim 1, further comprising:
receiving, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and associating the one or more images with the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons].

In reference to claim 4, Sanders teaches The method of claim 3, further comprising providing the one or more images to the first client device based on the first client device accessing the shared virtual space [para 0199 discloses subscribers that have access to the images in the photo stream].

In reference to claim 5, Sanders teaches The method of claim 1, further comprising: creating a virtual chat stream that comprises the user-supplied comment and the new comment; and associating the virtual chat stream with the shared virtual space to allow the first user and the second user to communicate via text comments from within the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time].

In reference to claim 6, Sanders teaches The method of claim 1, further comprising:
providing a share image button within the graphical user interface on the second client device; receiving, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and providing, to a third client device associated with the third user, access to the image [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream]. 

In reference to claim 7, Sanders teaches The method of claim 6, wherein providing the third client device access to the image comprises providing the third client device access to the shared virtual space [para 0199 discloses subscribers that have access to the photo stream]. 

In reference to claim 8, Sanders teaches a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address]; 
provide, to a second client device associated with the second user a graphical user interface corresponding to the shared virtual space [Fig. 2, paras 0118-0127 disclose that an invited recipient has access to the photo stream], the graphical user interface of the shared virtual space comprising: 
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element to navigate to images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream; Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface; the add photo button 5740 allows a user to add photos to an existing photo stream; Fig. 58, para 0430, depicts a list of photos (shown, therefore stored, on the device) to be added to a photo stream];
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments]; 
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].
While Sanders’ example in Fig. 57-58 depicts adding photos using an interface add element in the shared virtual space to a new shared virtual space, by displaying a list of photos available to add to the space, all of the elements of the claims are present. So, although Sanders does not show an explicit example of a user selecting the “Add Photos” button in Figs. 57-58 to directly populate the list of photos to add, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functionality of the add element button on the shared virtual space interface, to directly display a list of images stored on the device that may be added to the shared virtual space. One would have been motivated to make this modification in order to provide predictable results using known interface methods.

In reference to claim 9, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image].

In reference to claim 10, Sanders teaches The non-transitory computer readable medium of claim 8, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 11, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 12, Sanders teaches The non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream]. 

In reference to claim 13, Sanders teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

In reference to claim 15, Sanders teaches a system, comprising: at least one processor; and a non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to:
receive, from a first client device associated with a first user and at a content management system, a request to create a shared virtual space, the request comprising a user identifier associated with a second user, an image, and a user-supplied comment [Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address];
provide, to a second client device associated with the second user a graphical user interface corresponding to the shared virtual space [paras 0008, 0010 disclose a list of individuals that may access the photo stream], the graphical user interface of the shared virtual space comprising:
an image display area for displaying the image [Fig. 3, paras 0128-0133 disclose the ability to display images in the photo stream]; 
an add images element, wherein a user interaction with the add images element causes the second client device to display a list of images stored on the second client device [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 4, para 0139, 460 discloses selecting the camera roll collection to view images that can be added to a photo stream, i.e. an add images element to display a list of images on a device; Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface; the add photo button 5740 allows a user to add photos to an existing photo stream; Fig. 58, para 0430, depicts a list of photos (shown, therefore stored, on the device) to be added to a photo stream]
a comment display area for displaying the user-supplied comment [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image]; and 
a send message element to send new comments [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments];
receive, from the second client device, a new comment related to the shared virtual space based on the second user interacting with the send message element within the graphical user interface; and associating the new comment with the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image; interface elements exists which may be used to facilitate the creating of comments].
While Sanders’ example in Fig. 57-58 depicts adding photos using an interface add element in the shared virtual space to a new shared virtual space, by displaying a list of photos available to add to the space, all of the elements of the claims are present. So, although Sanders does not show an explicit example of a user selecting the “Add Photos” button in Figs. 57-58 to directly populate the list of photos to add, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functionality of the add element button on the shared virtual space interface, to directly display a list of images stored on the device that may be added to the shared virtual space. One would have been motivated to make this modification in order to provide predictable results using known interface methods.

In reference to claim 16, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to provide the new comment to the first client device based on the first client device accessing the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability to create and view comments regarding an image].

In reference to claim 17, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: create a virtual chat stream that comprises the user-supplied comment and the new comment; and provide access to the virtual chat stream to the first client device and the second client device from within the shared virtual space [Fig. 3, paras 0128-0133 disclose the ability for users to create and view comments regarding an image; para 0133 discloses that comments are shared in real time; para 0199 discloses subscribers that have access to the images/comments in the photo stream].

In reference to claim 18, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the second client device, one or more images based on the second user interacting with the add images element within the graphical user interface; and provide the one or more images to the first client device based on the first client device accessing the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; para 0199 discloses subscribers that have access to the images in the photo stream; para 0142 discloses the ability to add photos to a new photo stream or to an existing photo stream using interface buttons]. 

In reference to claim 19, Sanders teaches The system of claim 15, further comprising instructions that, when executed by the at least one processor, cause the system to: provide a share image button within the graphical user interface on the second client device; receive, from the second client device, a user identifier associated with a third user of the content management system based on the second user interacting with the share image button within the graphical user interface; and provide, to a third client device associated with the third user, access to the shared virtual space [Fig. 15, paras 0206-0210 disclose the ability to add images to a photo stream using a share button; para 0199 discloses that subscribers may add images to a photo stream; Fig. 1, paras 0105-0116 discloses a user creating a photo stream to share with recipients; images may be shared, as well as comments corresponding to the images; recipients may be specified by, for instance, email address; any authorized user may add to the photo stream].

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Cheswick (US 2010/0150407 A1).
In reference to claim 14, Sanders teaches the invention of claim 8.
Sanders further teaches The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide, within the graphical user interface, a user identification in association with the image within the image display area, wherein the user identification corresponds to the first user [Fig. 2, para 0119 discloses a photo stream shared by “Emily Parker”, e.g. the first user].
Although Sanders clearly teaches the ability to identify a user, Sanders does not explicitly teach that the user identification is an icon, and that the user icon comprises a graphical element assigned by the second user within contact information stored on the second client device for the first user. 
Cheswick teaches that the user identification is an icon [Figs. 6-7, paras 0035-0036 disclose a plurality of photographs/portraits, i.e. icons, representing users], and that the user icon comprises a graphical element assigned by the second user within contact information stored on the second client device for the first user [Figs. 6-7, paras 0035-0036 disclose a plurality of photographs/portraits representing users; para 0024 discloses that a user may choose his own photograph; the choosing would be done on that particular user’s device].
It would have been obvious to one of ordinary skill in art, having the teachings of Sanders and Baldwin before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Sanders to include the functionality as taught by Cheswick in order to obtain an image sharing system in which a user may be identified using an icon that provides contact information related to the user. 
One of ordinary skill in the art wanted to be motivated to obtain an image sharing system in which a user may be identified using an icon that provides contact information related to the user to more easily and quickly convert user photos to a usable form [Cheswick, para 0004].

In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 14.

Response to Arguments
The objection to claim 15 has been removed in light of amendments.
Regarding the interview on 09 Nov 2022, amendments were discussed, but Examiner stated further consideration/search was necessary. Upon further consideration of the filed amendments, Examiner has determined that the prior art teaches the amended claim language, as expressed in the Rejection above, and the discussion below. 
Applicant contends that the prior art does not teach, “an add images element within the shared virtual space”; Examiner respectfully disagrees. Sanders teaches an add images button in Figs. 57-58 in the same interface of a screen to show a shared photo stream [Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface]. Therefore, the prior art reasonably teaches, “an add images element within the shared virtual space”.
Applicant contends that the prior art does not teach, “wherein a user interaction with the add images element causes the second client device to display, within the graphical user interface of the shared virtual space, a list of images stored on the second client device”; Examiner respectfully disagrees. While Sanders clearly teaches the ability to provide an add images element, within the graphical user interface of the shared virtual space, a list of images stored on the second client device [Figs. 57-58, paras 0425-0436 disclose an interface of a photo stream, i.e. shared virtual space, and an add photos button at 5740 displayed as part of this interface; the add photo button 5740 allows a user to add photos to an existing photo stream; Fig. 58, para 0430, depicts a list of photos (shown, therefore stored, on the device) to be added to a photo stream], Sanders does not provide an explicit example of wherein a user interaction with the add images element causes the second client device to display, within the graphical user interface of the shared virtual space, a list of images stored on the second client device, or that is, selecting the add images element in the shared virtual space interface, in order to populate a list of photos to add to the shared virtual space. Rather, Sanders’ example in Fig. 57-58 depicts adding photos using an interface add element in the shared virtual space to a new shared virtual space, by displaying a list of photos available to add to the space; however, all of the elements of the claims are present.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functionality of the add element button on the shared virtual space interface, to directly display a list of images stored on the device that may be added to the shared virtual space. One would have been motivated to make this modification in order to provide predictable results using known interface methods. Therefore, the prior art reasonably teaches, “wherein a user interaction with the add images element causes the second client device to display, within the graphical user interface of the shared virtual space, a list of images stored on the second client device”.
Applicant’s arguments with respect to claim(s) 14 and 20 and the Baldwin reference have been considered but are moot because of new grounds of rejection necessitated by amendment; the Baldwin reference is no longer referred to in the Rejection of claims 14 and 20. See the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Rottler et al. (US-20160334967-A1) discloses adding content to a shared space [para 0094].
	Parulski et al. (US-7369164-B2) discloses allowing images to be shared using a button [col. 23, lines 13-35].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        /TADESSE HAILU/Primary Examiner, Art Unit 2173